NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                No. 10-3848
                               _____________

                       In Re: DIET DRUGS
        (PHENTERMINE/FENFLURAMINE/DEXFENFLURAMINE)
                PRODUCT LIABILITY LITIGATION

                               Donna J. Pickering,
                                         Appellant
                               _____________

               On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                     District Court Nos.: 2-99-cv-20593
                                  16-md-1203
                                  MDL 1203
               District Judge: The Honorable Harvey Bartle, III
                                _____________

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                            September 14, 2011

         Before: SLOVITER, SMITH, and NYGAARD, Circuit Judges

                         (Filed: September 20, 2011)

                          _____________________

                                 OPINION
                          _____________________

SMITH, Circuit Judge.

     Donna J. Pickering appeals from an order of the United States District Court
for the Eastern District of Pennsylvania, which denied her claim for Matrix

Compensation Benefits under the Diet Drug Nationwide Class Action Settlement

Agreement. We exercise final order jurisdiction under 28 U.S.C. § 1291. In re

Diet Drugs Prod. Liab. Litig., 543 F.3d 179, 184 n.10 (3d Cir. 2008). Because a

district court exercises “its equitable authority to administer and implement a class

action settlement,” we review for an abuse of discretion.         Id.   An abuse of

discretion may be found if the District Court’s decision is based on a clearly

erroneous factual finding, an error of law, or an improper application of law to fact.

Id.

      Pickering contends that the District Court abused its discretion by

concluding that she failed to establish a reasonable medical basis for the opinion of

her attesting physician, Dr. Evans, that she had moderate mitral regurgitation,

which would entitle her to Matrix Compensation Benefits. In Pickering’s view, the

District Court failed to adequately consider not only the evidence she initially

submitted in support of her claim, but also the supplemental evidence she provided

to establish a reasonable medical basis for Dr. Evans’ opinion. She contends that

the District Court improperly relied on the technical advisor’s medical opinion that

she had only mild mitral valve regurgitation, which does not entitle her to benefits,

and that there was no reasonable medical basis for Dr. Evans’ claim.

      We have carefully reviewed the Show Cause Record developed in this case.

                                          2
Pickering’s contention that the District Court failed to adequately consider the

evidence she adduced in the Show Cause Proceeding is belied by the District

Court’s comprehensive Memorandum.            The assertion that the District Court

improperly relied on the technical advisor’s opinion is likewise unpersuasive. The

Court scrutinized all of the medical opinions and noted that Pickering had failed to

rebut certain assessments that supported the opinions of both the auditing

cardiologist and the technical advisor that she did not have moderate mitral

regurgitation. Because the evidence of record permits a finding that there may be

either a reasonable medical basis or no reasonable medical basis for Dr. Evans’

opinion, we can discern no clear error of fact, which would constitute an abuse of

discretion warranting reversal. See Anderson v. City of Bessemer, 470 U.S. 564,

573-74 (1985). We will affirm the judgment of the District Court.




                                         3